



Exhibit 10.1


                                              ASSET PURCHASE AGREEMENT


AMONG
 
FARWELL EQUITY PARTNERS, LLC
 
OBLIO TELECOM, INC.
 
OBLIO TELECOM L.L.P.,
 
SAMMY JIBRIN
 
AND
 
RADU ACHIRILOAIE








Dated as of July 28, 2005



--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I. PURCHASE AND SALES ASSETS.  1    
1.1.
Sale of Assets
 
1.2.
Excluded Assets
2
1.3.
Assumed Liabilities; Excluded Liabilities; Employees.
2
1.4.
Purchase Price; Adjustment; Payment.
3
1.5.
Purchase Price Allocation
5
1.6.
Records and Contracts
5
1.7.
Further Assurances
5
1.8.
Sales and Transfer Taxes
5
1.9.
Transfer of Subject Assets
5
ARTICLE II. CLOSING AND TERMINATION
6
2.1.
Closing Date
6
2.2.
Termination of Agreement
7
2.3.
Procedure Upon Termination
7
2.4.
Effect of Termination
7
ARTICLE
III.
REPRESENTATIONS AND WARRANTIES OF THE SELLER AND THE OWNERS
 
7
3.1.
Organization and Good Standing
7
3.2.
Authorization of Agreement
8
3.3.
Ownership of Seller
8
3.4.
No Subsidiaries
8
3.5.
Conflicts; Consents of Third Parties.
8
3.6.
Ownership and Transfer of Assets
9
3.7.
Financial Statements
9
3.8.
No Undisclosed Liabilities
9
3.9.
Absence of Certain Developments
10
3.10.
Taxes.
11
3.11.
Real Property.
13
3.12.
Tangible Personal Property.
14
3.13.
Intangible Property
14
3.14.
Material Contracts
15
3.15.
Employee Benefits.
15
3.16.
Labor.
16
3.17.
Litigation
17
3.18.
Compliance with Laws; Permits.
17
3.19.
Environmental Matters
17
3.20.
Insurance
18
3.21.
Inventories; Receivables; Payables.
18
3.22.
Customers and Suppliers
18
3.23.
Banks
19







- i -



--------------------------------------------------------------------------------



3.24.
No Misrepresentations
19
3.25.
Financial Advisors
19
3.26.
Investment Intention
19
3.27.
Accredited Investor
19
3.28.
Patriot Act
19
ARTICLE
IV.
REPRESENTATIONS AND WARRANTIES OF PURCHASER AND ACQUISITION SUB
 
20
4.1.
Organization and Good Standing.
20
4.2.
Authorization of Agreement.
20
4.3.
Conflicts; Consents of Third Parties.
21
4.4.
Litigation
21
4.5.
Financial Advisors
21
4.6.
Patriot Act
21
4.7.
No Knowledge of Breaches
21
ARTICLE V. COVENANTS
22
5.1.
Access to Information
22
5.2.
Conduct of the Business Pending the Closing.
22
5.3.
Consents
23
5.4.
Other Actions
24
5.5.
No Solicitation
24
5.6.
Preservation of Records
24
5.7.
Publicity
24
5.8.
Use of Name
25
5.9.
Employment Agreements
25
5.10.
Financing Terms
25
ARTICLE
VI.
CONDITIONS TO CLOSING
 
25
6.1.
Conditions Precedent to Obligations of Parent and Acquisition Sub
25
6.2.
Conditions Precedent to Obligations of the Seller and Owners
26
ARTICLE
VII.
DOCUMENTS TO BE DELIVERED
 
27
7.1.
Documents to be Delivered by the Seller
27
7.2.
Documents to be Delivered by the Parent
27
ARTICLE
VIII.
INDEMNIFICATION
 
27
8.1.
Indemnification.
27
8.2.
Limitations on Indemnification
29
8.3.
Indemnification Procedures.
29




--------------------------------------------------------------------------------





ARTICLE
IX.
MISCELLANEOUS
 
30
9.1.
Payment of Sales, Use or Similar Taxes
30
9.2.
Survival of Representations and Warranties
30
9.3.
Expenses
30
9.4.
Specific Performance
30
9.5.
Further Assurances
31
9.6.
Submission to Jurisdiction; Consent to Service of Process
31
9.7.
Entire Agreement; Amendments and Waivers
31
9.8.
Table of Contents and Headings
32
9.9.
Notices
32
9.10.
Severability
33
9.11.
Binding Effect; Assignment
33




--------------------------------------------------------------------------------



ASSET PURCHASE AGREEMENT


ASSET PURCHASE AGREEMENT, dated as of July 28, 2005 (the “Agreement”), between
Farwell Equity Partners, LLC , a Delaware limited liability company (the
“Parent”), Oblio Telecom, Inc., a corporation existing under the laws of
Delaware and a wholly owned subsidiary of Parent (“Acquisition Sub”), Oblio
Telecom L.L.P., a privately held limited liability partnership existing under
the laws of Texas (the “Seller”), and Sammy Jibrin and Radu Achiriloaie (the
“Owners”).


W I T N E S S E T H:


WHEREAS, subject to the terms and conditions hereof, Seller desires to sell,
transfer and assign to Acquisition Sub, and Acquisition Sub desires to purchase
from Seller, all of the properties, rights and assets constituting the business
of Seller, which is engaged in the creation, marketing, and distribution of
prepaid telephone products for the wire line and wireless markets (the
“Business”); and


WHEREAS, immediately following the completion of the transactions contemplated
hereunder, Parent intends to transfer its ownership interest in Acquisition Sub
to Ventures-National Incorporated, an Affiliate (as such term is defined herein)
of Parent (“VNI”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements hereinafter contained, the parties hereby agree as follows:
 
                                                     ARTICLE I.
                             PURCHASE AND SALE OF ASSETS.


1.1. Sale of Assets. Seller agrees to sell, assign, transfer and deliver to
Acquisition Sub, and Acquisition Sub agrees to purchase from Seller, all of
Seller’s right, title and interest in and to all of the properties, assets and
business of the Business, of every kind and description, tangible and
intangible, real, personal or mixed, and wherever located, but excluding the
Excluded Assets, including, without limitation, the following:


(a) Equipment. All assets of any kind or nature, including all fixed assets,
equipment, furniture, fixtures, leasehold improvements located within the
Seller’s office located at 407 International Parkway, Suite 403, Richardson,
Texas, inventory, office materials, software, supplies and other tangible
personal property of every kind and description owned by Seller and used or held
for use in connection with the Business, all as set forth on Schedule 1.1(a)
attached hereto (“Equipment”);


(b) Contracts. All of the rights of Seller under, and interest of Seller in and
to, all contracts relating to the Business, a true, correct and complete list of
which contracts is attached hereto as Schedule 1.1(b) (“Contracts”);


(c) Intellectual Property. All of Seller’s Intellectual Property relating to the
Business, as set forth on Schedule 1.1(c) attached hereto;




 
-1-

--------------------------------------------------------------------------------

 
(d) Goodwill. All of the goodwill of Seller in, and the going concern value of,
the Business, and all of the business and customer lists and accounts,
proprietary information, marketing materials and trade secrets related to the
Business;




(e) Claims. All claims, entitlements, rebates, refunds, settlements, awards or
other rights related to any Assets or the operation of the Business prior to the
Closing Date;


(f) Records. All of Seller’s customer logs, location files and records, and
other business files and records, in each case relating to the Business; and


(g) Stock. All outstanding shares of common stock of Pinless, Inc. (“Pinless”),
which will be contributed by the Owners to Seller immediately prior to the
Closing.


The assets, properties and business of Seller being sold to and purchased by
Parent under this Section 1.1 are referred to herein collectively as the
“Assets.”


1.2. Excluded Assets. There shall be excluded from the Assets and retained by
Seller, the following assets (the “Excluded
Assets”):


(a) Assets. All assets identified on Schedule 1.2(a) attached hereto, and all
other assets of Seller which are not used or held for use in connection with the
Business or otherwise necessary to the operation of the Business; and


(b) Partnership Records. All of Seller’s partnership and other organizational
records.


1.3. Assumed Liabilities; Excluded Liabilities; Employees.
 
(a) Assumed Liabilities. Acquisition Sub shall accept and assume, and shall
become and be fully liable and responsible for, and other than as expressly set
forth herein Seller shall have no further liability or responsibility for or
with respect to, (i) liabilities and obligations arising out of events occurring
on and after the Closing Date related to Acquisition Sub’s ownership of the
Assets and Acquisition Sub’s operation of the Business after the consummation of
the transactions contemplated herein; (ii) all obligations and liabilities of
Seller which are to be performed after the Closing Date arising under the
Contracts; and (iii) the liabilities identified on Schedule 1.3(a) attached
hereto (collectively, the “Assumed Liabilities”). The assumption of the Assumed
Liabilities by Acquisition Sub hereunder shall not enlarge any rights of third
parties under contracts or arrangements with Parent or Seller or any of their
respective affiliates or subsidiaries.


(b) Excluded Liabilities. It is expressly understood that, except for the
Assumed Liabilities, Acquisition Sub shall not assume, pay or be liable for any
liability or obligation of Seller of any kind or nature at any time existing or
asserted, whether, known, unknown, fixed, contingent or otherwise, not
specifically assumed herein by Parent or Acquisition Sub, and any liability or
obligation relating to, resulting from or arising out of (i) the Excluded
Assets, (ii) the employees of the Business or (iii) any fact existing or event
occurring prior to, or relating to the operation of the Business prior to, the
date hereof.





-2-

--------------------------------------------------------------------------------


 
(c) Employees, Wages and Benefits.


(i) Seller shall terminate or reassign all of its employees related to the
Business effective as of the Closing Date and neither Parent nor Acquisition Sub
shall assume or have any obligations or liabilities with respect to such
employees or such terminations, including, without limitation, any severance
obligation.


(ii) Parent and Acquisition Sub specifically reserve the right, on or after the
date hereof, to employ or reject any of Seller’s employees or other applicants
in its sole and absolute discretion. Nothing in this Agreement shall be
construed as a commitment or obligation of Parent to accept for employment, or
otherwise continue the employment of, any of Seller’s employees, and no employee
shall be a third party beneficiary of this Agreement.


(iii) Seller shall pay all wages, salaries, commissions, and the cost of all
fringe benefits provided to its employees which shall have become due for work
performed as of and through the date hereof, and Seller shall collect and pay
all Taxes in respect of such wages, salaries, commissions and benefits.


(iv) Seller acknowledges and agrees that neither Parent nor Acquisition Sub
shall acquire any rights or interests of Seller in, or assume or have any
obligations or liabilities of Seller under, any benefit plans maintained by
Seller, or for the benefit of any employees of Seller, including, without
limitation, obligations for severance; provided, however, that for the year 2005
Acquisition Sub shall honor all vacation policies of Seller with respect to
former employees of Seller who are hired by Acquisition Sub.


1.4. Purchase Price; Adjustment; Payment.
 
(a) Purchase Price. In consideration of the sale by Seller to Acquisition Sub of
the Assets, and subject to the assumption by Acquisition Sub of the Assumed
Liabilities and satisfaction of the conditions contained herein, Parent shall
pay to Seller an amount equal to Thirty Million Five Hundred Thousand Dollars
($30,500,000), which amount shall be adjusted in accordance with Section
1.4(b)(ii) and Acquisition Sub shall assume the Assumed Liabilities.


(b) Payment of Purchase Price. The Purchase Price will be paid as follows:


(i) Closing Payment. On the Closing Date hereof (as hereafter defined), the
Parent shall deliver to the Seller (a) $19,000,000 (the “Cash Price”), subject
to adjustment as set forth in Section 1.4(b)(ii) below, via wire transfer of
immediately available funds into an account designated by the Seller, (b) a
secured promissory note in the principal amount of $2,500,000 substantially in
the form of Exhibit A (the “Promissory Note”), and (c) 9,000 shares of Series A
Convertible Preferred Stock of Acquisition Sub with an initial stated value of
$9,000,000, the terms of which are set forth in the Certificate of Designations
attached hereto as Exhibit B (the “Shares”). On the Closing Date, $1,000,000 of
the Cash Price shall be placed in escrow (the “Escrow Account”) pursuant to the
terms and provisions of the form of escrow agreement attached hereto as Exhibit
D (the “Escrow Agreement”). In addition, on the Closing Date, VNI shall issue to
the Seller 150,000 shares of its common stock, par value $0.001 per share (the
“VNI Shares”). The Shares and the VNI Shares are herein collectively referred to
as the “Securities.”




 
 
-3-

--------------------------------------------------------------------------------





(ii) Cash Price Adjustment. At the Closing (as hereinafter defined), the Seller
shall provide to the Parent a working capital certificate (the “Closing Working
Capital Certificate”) determined in accordance with generally accepted
accounting principles (“GAAP”) applied consistently with historical procedures,
certified by the President, Chief Financial Officer or other executive officer
of Seller, setting forth the current assets and current liabilities of the
Seller as of the close of business on the date immediately prior to the Closing
Date (the “Closing Net Working Capital”). “Current assets” shall include, but
not be limited to (i) cash and cash equivalents, (ii) accounts receivable, (iii)
inventory (excluding cell phones purchased from Sprint, the Sprint support
contract which totals approximately $2,000,000), (iv) prepaid expenses and (v)
unbilled revenues. “Current liabilities” shall include, but not be limited to
(a) accounts payable, (b) advances and accrued but unbilled expenses, (c)
accrued taxes and (d) unearned revenues. Seller may make a distribution of cash
to its owners immediately prior to the Closing Date to make Closing Net Working
Capital equal to zero. Prior to the Closing Date, the Seller will make payments
to vendors and suppliers on a basis consistent with historical payment
procedures and terms.




(iii) Within fifty (50) business days of Closing the Seller shall deliver to
Parent the final working capital certificate (the “Final Working Capital
Certificate”). Seller and Parent agree that the Final Working Capital
Certificate shall include as assets the actual cost of the cell phones purchased
from Sprint, the Sprint support contract, and the Telecordia contract which
cumulatively total approximately $2,250,000. Such amount shall be included as
assets in the Final Working Capital Certificate whether or not they are properly
classified as long term or short term assets in accordance with GAAP. Unless
within ten (10) business days of delivery of the Final Working Capital
Certificate by Seller to Parent, Seller has received a written objection from
Parent, the Final Working Capital Certificate shall be considered final. If
within ten (10) business days of delivery of the Final Working Capital
Certificate by Seller to Parent, Seller receives a written objection from
Parent, then the Seller and Parent shall attempt to reconcile their differences
diligently and in good faith and any resolution by them shall be final, binding
and conclusive. If the Seller and the Parent are unable to reach a resolution
with such effect within ten (10) business days of the Parent’s written notice to
Seller, the Seller and the Parent shall submit such dispute for resolution to an
independent accounting firm mutually appointed by the Sellers and the Purchaser
(the “Independent Accounting Firm”), which shall determine and report to the
parties and such report shall be final, binding and conclusive on the parties
hereto. The fees and disbursements of the Independent Accounting Firm shall be
shared equally by the Sellers and the Purchaser or as the Independent Accounting
Firm shall otherwise determine in light of the bona fides of the disputed
positions being taken by the parties. The total of the current assets of the
Seller, less the current liabilities of the Seller as set for the on the Final
Working Capital Certificate shall equal the “Final Net Working Capital”. If the
Final Net Working Capital is less than zero, the Cash Price shall be reduced by
the amount of the Final Net Working Capital (the “Shortfall”). Any such amount
due by Seller shall be paid first from the Escrow Account. Any amount of
Shortfall which is in excess of the Escrow Account shall be paid directly by the
Seller. If there is no Shortfall or the Shortfall is less than the Escrow
Account, the funds remaining in the Escrow Account and any positive Final Net
Working Capital (estimated at approximately $2,250,000) shall be delivered to
the Seller. Any such amount due by Parent shall be paid to Seller. All such
amounts shall be delivered within five (5) business days of the date of the
Final Working Capital Certificate and the parties agree to present instructions
to the escrow agent under the Escrow Account consistent with the provisions of
this Section.








-
 
-4-

--------------------------------------------------------------------------------





(iv) In addition to the foregoing, in the event any of the accounts receivable
of the Seller which constitute a portion of the Assets shall remain uncollected
for a period of 90 days or more following the Closing Date, the Seller shall pay
the full amount of such uncollected account receivable to the Parent within five
(5) business days of a written request for payment and Parent shall assign the
account receivable to the Seller.


1.5.Purchase Price Allocation. Parent, Acquisition Sub and Seller shall mutually
agree on the allocation of the Purchase Price. Such allocation shall be binding
upon Parent, Acquisition Sub and Seller for all purposes (including financial
accounting purposes, financial and regulatory reporting purposes and tax
purposes). Parent, Acquisition Sub and Seller each further agrees to file its
Federal income tax returns and its other tax returns reflecting such allocation,
Form 8594 and any other reports required by Section 1060 of the Internal Revenue
Code of 1986, as amended (the “Code”).


1.6.Records and Contracts. Seller shall deliver to Parent and Acquisition Sub
all of the Contracts, with such assignments thereof and consents to assignments
as are necessary to assure Parent and Acquisition Sub of the full benefit of the
same. Seller shall also deliver to Parent and Acquisition Sub all of Seller’s
files and records constituting Assets.


1.7.Further Assurances. Seller shall, from time to time after the consummation
of the transactions contemplated herein, at the request of Parent or Acquisition
Sub and without further consideration, execute and deliver further instruments
of transfer and assignment and take such other action as Parent or Acquisition
Sub may reasonably require to more effectively transfer and assign to, and vest
in, Parent or Acquisition Sub the Assets free and clear of all Liens.


 1.8. Sales and Transfer Taxes. All sales, transfer, use, recordation,
documentary, stamp, excise taxes, personal property taxes, fees and duties
(including any real estate transfer taxes) under applicable law incurred in
connection with this Agreement or the transactions contemplated hereby will be
borne and paid by Parent.


 1.9. Transfer of Subject Assets. Seller shall deliver or cause to be delivered
to Acquisition Sub good and sufficient instruments of transfer transferring to
Acquisition Sub title to all of the Assets, together with all required consents.
Such instruments of transfer (a) shall contain appropriate warranties and
covenants which are usual and customary for transferring the type of property
involved under the laws of the jurisdictions applicable to such transfers, (b)
shall be in form and substance reasonably satisfactory to Acquisition Sub and
its counsel, (c) shall effectively vest in Acquisition Sub good and marketable
title to all of the Assets free and clear of all Liens (as hereafter defined),
and (d) where applicable, shall be accompanied by evidence of the discharge of
all Liens against the Assets.






-5-

--------------------------------------------------------------------------------



ARTICLE II.
CLOSING AND TERMINATION


2.1. Closing Date. Subject to the satisfaction of the conditions set forth in
Sections 6.1 and 6.2 hereof (or the waiver thereof by the party entitled to
waive that condition), the closing of the sale and purchase of the Assets
provided for in Section 1.1 hereof (the “Closing”) shall take place at the
offices of Sichenzia Ross Friedman Ference LLP located at 1065 Avenue of the
Americas, 21st Floor, New York, NY 10018 (or at such other place as the parties
may mutually agree upon) on August 10, 2005. . The date on which the Closing
shall be held is referred to in this Agreement as the “Closing Date”


2.2. Closing Procedures. It is contemplated that immediately following the
Closing, Parent will transfer its ownership interest in Acquisition Sub to VNI,
a Utah corporation and publicly traded entity whose common stock is registered
under Section 12(g) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), pursuant to a Stock Purchase Agreement (the “Purchase
Agreement”) to be entered into between Parent and VNI on the Closing Date. By
signing this Agreement, VNI hereby:


(a) permits Seller and the Owners to rely on VNI’s representations and
warranties made in the Purchase Agreement to the same extent as if they were
made herein;
 
(b) agrees to be bound by the provisions of Section 5.4, 5.6, 5.7, 5.10 and
Article VIII hereof;
 
(c) undertakes to issue the VNI Shares as set forth in Section 1.4(b);
 
(d) undertakes to issue its shares of common stock upon conversion of the Shares
in accordance with their terms;
 
(e) represents and warrants that:
 
(i) the VNI Shares are duly authorized and, when issued in accordance with this
Agreement, will be duly and validly issued, fully paid and nonassessable, free
and clear of all other than restrictions on transfer provided for under the
Securities Act of 1933, as amended (the “Securities Act”)


(ii) VNI’s shares of common stock issuable upon conversion of the Shares (the
“Underlying Shares”), when issued in accordance with the terms of the
Certificate of Designation of the Series A Cumulative Convertible Preferred
Stock, will be validly issued, fully paid and nonassessable, free and clear of
all Liens; and
(iii) VNI has reserved from its duly authorized capital stock a sufficient
number of shares of its common stock for issuance of the Underlying Shares;
and   
 
      (f) unconditionally guarantees Acquisition Sub’s obligations under the
Promissory Note. -6-
 
-6-

--------------------------------------------------------------------------------



2.3. Termination of Agreement. This Agreement may be terminated prior to the
Closing as follows:


(a) at the election of the Seller or the Parent on or after August 10, 2005, if
the Closing shall not have occurred by the close of business on such date,
provided that the terminating party is not in default of any of its obligations
hereunder;


(b) by the Parent if in its reasonable business judgment it becomes
impracticable to obtain third party financing to complete the transactions
contemplated by this Agreement;


(c) by mutual written consent of the Seller and the Parent; or


(d) by the Seller or the Parent if there shall be in effect a final
nonappealable order of a court, government or governmental agency or body of
competent jurisdiction (“Governmental Body”) of competent jurisdiction
restraining, enjoining or otherwise prohibiting the consummation of the
transactions contemplated hereby; it being agreed that the parties hereto shall
promptly appeal any adverse determination which is not nonappealable (and pursue
such appeal with reasonable diligence).


2.4. Procedure Upon Termination. In the event of termination and abandonment by
the Parent or the Seller, or both, pursuant to Section 2.2 hereof, written
notice thereof shall forthwith be given to the other party or parties, and this
Agreement shall terminate, and the purchase of the Assets hereunder shall be
abandoned, without further action by the Parent or the Seller. If this Agreement
is terminated as provided herein each party shall redeliver all documents, work
papers and other material of any other party relating to the transactions
contemplated hereby, whether so obtained before or after the execution hereof,
to the party furnishing the same.


2.5. Effect of Termination. In the event that this Agreement is validly
terminated as provided herein, then each of the parties shall be relieved of
their duties and obligations arising under this Agreement after the date of such
termination and such termination shall be without liability to the Parent or the
Seller; provided, however, that nothing in this Section 2.4 shall relieve the
Parent or the Seller of any liability for a breach of this Agreement.
 
                                        ARTICLE III.
                                          REPRESENTATIONS AND WARRANTIES OF THE
SELLER AND THE OWNERS


The Seller and the Owners, jointly and severally hereby represent and warrant to
the Parent and Acquisition Sub that:
3.1. Organization and Good Standing. The Seller is a limited liability
partnership duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation as set forth above and has all
requisite partnership power and authority to own, lease and operate its
properties and to carry on its business as now conducted. The Seller is duly
qualified or authorized to do business as a foreign partnership and is in good
standing under the laws of each jurisdiction in which it owns or leases real
property and each other jurisdiction in which the conduct of its business or the
ownership of its properties requires such qualification or authorization, except
where failure to be so qualified would not have a material adverse effect on the
business, assets or financial condition of the Seller taken as a whole
(“Material Adverse Effect”). Pinless is a corporation duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
incorporation as set forth above and has all requisite corp[orate power and
authority to own, lease and operate its properties and to carry on its business
as now conducted. Pinless is duly qualified or authorized to do business as a
foreign partnership and is in good standing under the laws of each jurisdiction
in which it owns or leases real property and each other jurisdiction in which
the conduct of its business or the ownership of its properties requires such
qualification or authorization, except where failure to be so qualified would
not have a Material Adverse Effect








-7-

--------------------------------------------------------------------------------



3.2. Authorization of Agreement. The Seller and the Owners have all requisite
partnership or personal, as the case may be, power, authority and legal capacity
to execute and deliver this Agreement, and each other agreement, document, or
instrument or certificate contemplated by this Agreement or to be executed by
the Seller or the Owners in connection with the consummation of the transactions
contemplated by this Agreement (together with this Agreement, the “Seller
Documents”), and to consummate the transactions contemplated hereby and thereby.
This Agreement has been, and each of the Seller Documents will be at or prior to
the Closing, duly and validly executed and delivered by the Seller or the Owners
and (assuming the due authorization, execution and delivery by the other parties
hereto and thereto) this Agreement constitutes, and each of the Seller Documents
when so executed and delivered will constitute, legal, valid and binding
obligations of the Seller, enforceable against the Seller or the Owners, as
applicable, in accordance with their respective terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally, and subject, as to enforceability, to
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).




3.3. Ownership of Seller. The Owners collectively own 100% of the partnership
interests of the Seller, free and clear of any and all liens, charges or
encumbrances or any kind or nature.


3.4. No Subsidiaries. The Seller has no subsidiaries, except as contemplated by
Section 1.1(g) hereof.
 
3.5. Conflicts; Consents of Third Parties.


(a) Except as set forth in Schedule 3.5(a), none of the execution and delivery
by the Seller or Owners of this Agreement and the Seller Documents, the
consummation of the transactions contemplated hereby or thereby, or compliance
by the Seller with any of the provisions hereof or thereof will (i) conflict
with, or result in the breach of, any provision of the partnership certificate
or partnership agreement of the Seller; (ii) conflict with, violate, result in
the breach or termination of, or constitute a default under any note, bond,
mortgage, indenture, license, agreement or other instrument or obligation to
which the Seller or any Owner is a party or by which any of them or any of their
respective properties or assets is bound; (iii) violate any statute, rule,
regulation, order or decree of any governmental body or authority by which the
Seller is bound; or (iv) result in the creation of any Lien upon the properties
or assets of the Seller except, in case of clauses (ii), (iii) and (iv), for
such violations, breaches or defaults as would not, individually or in the
aggregate, have a Material Adverse Effect.








-8-

--------------------------------------------------------------------------------



(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any person or Governmental Body
is required on the part of the Seller, the Seller in connection with the
execution and delivery of this Agreement or the Seller Documents, or the
compliance by the Seller as the case may be, with any of the provisions hereof
or thereof.


3.6. Ownership and Transfer of Assets. Seller has good and marketable title to
all of the Assets free and clear of all mortgages, pledges, security interests,
charges, liens, restrictions and encumbrances of any kind (collectively,
“Liens”) whatsoever. Upon the sale, assignment, transfer and delivery of the
Assets to the Acquisition Sub hereunder and under the Seller Documents, there
will be vested in the Acquisition Sub good, marketable and indefeasible title to
the Assets, free and clear of all Liens. The Assets include all of the assets
and properties (i) held for use by Seller to conduct the Business as presently
conducted and (ii) necessary for Acquisition Sub to operate the Business in the
same manner as such business is currently operated by Seller. All of the
tangible Assets are in good repair, have been well maintained and are in good
operating condition, do not require any material modifications or repairs, and
comply in all material respects with applicable laws, ordinances and
regulations, ordinary wear and tear excepted.


3.7. Financial Statements. The Seller has delivered or caused to be delivered to
the Parent copies of (i) the audited consolidated balance sheets of the Seller
as at December 31, 2004 and 2003 and the related audited consolidated statements
of income and of cash flows of the Seller for the years then ended and (ii) the
unaudited but reviewed consolidated balance sheet of the Seller as at March 31,
2005 and the related consolidated statements of income and cash flows of the
Seller for the three-month period then ended (such audited and unaudited
statements, including the related notes and schedules thereto, are referred to
herein as the “Seller Financial Statements”). Each of the Seller Financial
Statements is complete and correct in all material respects, will be prepared in
accordance with GAAP (subject to normal year-end adjustments in the case of the
unaudited statements) and in conformity with the practices consistently applied
by the Seller without modification of the accounting principles used in the
preparation thereof and will present fairly the financial position, results of
operations and cash flows of the Seller as at the dates and for the periods
indicated. For the purposes hereof, the unaudited but reviewed consolidated
balance sheet of the Seller as at March 31, 2005 is referred to as the “Seller
Balance Sheet” and March 31, 2005 is referred to as the “Seller Balance Sheet
Date”.


3.8. No Undisclosed Liabilities. The Seller has no indebtedness, obligations or
liabilities of any kind (whether accrued, absolute, contingent or otherwise, and
whether due or to become due) that would have been required to be reflected in,
reserved against or otherwise described on the Seller Balance Sheet or in the
notes thereto in accordance with GAAP which was not fully reflected in, reserved
against or otherwise described in the Seller Balance Sheet or the notes thereto
or was not incurred in the ordinary course of business consistent with past
practice since the Seller Balance Sheet Date. Pinless has no material
liabilities, taking Pinless and the Seller as a whole.






-9-

--------------------------------------------------------------------------------



3.9. Absence of Certain Developments. Except as expressly contemplated by this
Agreement or as set forth on Schedule 3.9, since the Seller Balance Sheet Date:


(i) there has not been an event which had a Material Adverse Effect nor has
there occurred any event which is reasonably likely to result in a Material
Adverse Effect;


(ii) there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of the Seller having a
replacement cost of more than $50,000 for any single loss or $100,000 for all
such losses;


(iii) there has not been any declaration, setting aside or payment of any
distribution in respect of any partnership interest of the Seller or any
repurchase, redemption or other acquisition by the Seller of any outstanding
partnership, or other ownership interest in, the Seller;


(iv) the Seller has not awarded or paid any bonuses to employees of the Seller
with respect to the fiscal year ended 2004, except to the extent accrued on the
Seller Balance Sheet or entered into any employment, deferred compensation,
severance or similar agreement (nor amended any such agreement) or agreed to
increase the compensation payable or to become payable by it to any of the
Seller’s directors, officers, employees, agents or representatives or agreed to
increase the coverage or benefits available under any severance pay, termination
pay, vacation pay, company awards, salary continuation for disability, sick
leave, deferred compensation, bonus or other incentive compensation, insurance,
pension or other employee benefit plan, payment or arrangement made to, for or
with such directors, officers, employees, agents or representatives (other than
normal increases in the ordinary course of business consistent with past
practice and that in the aggregate have not resulted in a material increase in
the benefits or compensation expense of the Seller);




(v) there has not been any change by the Seller in accounting or Tax reporting
principles, methods or policies;
 
(vi) the Seller has not entered into any transaction or Contract or conducted
its business other than in the ordinary course consistent with past practice;


(vii) the Seller has not failed to promptly pay and discharge current
liabilities except where disputed in good faith by appropriate proceedings;


(viii) the Seller has not made any loans, advances or capital contributions to,
or investments in, any Person or paid any fees or expenses to the Seller or any
Affiliate of the Seller;


(ix) the Seller has not mortgaged, pledged or subjected to any Lien any of its
assets, or acquired any assets or sold, assigned, transferred, conveyed, leased
or otherwise disposed of any assets of the Seller, except for assets acquired or
sold, assigned, transferred, conveyed, leased or otherwise disposed of in the
ordinary course of business consistent with past practice;






-10-

--------------------------------------------------------------------------------



(x) the Seller has not discharged or satisfied any Lien, or paid any obligation
or liability (fixed or contingent), except in the ordinary course of business
consistent with past practice and which, in the aggregate, would not be material
to the Seller;


(xi) the Seller has not canceled or compromised any debt or claim or amended,
canceled, terminated, relinquished, waived or released any Contract or right
except in the ordinary course of business consistent with past practice and
which, in the aggregate, would not be material to the Seller;


(xii) the Seller has not made or committed to make any capital expenditures or
capital additions or betterments in excess of $25,000 individually or $100,000
in the aggregate;


(xiii) the Seller has not instituted or settled any material legal proceeding;
and
 
(xiv) the Seller has not agreed to do anything set forth in this Section 3.9.
 
3.10. Taxes.


(a) Except as set forth on Schedule 3.10, to the best of the Seller’s knowledge,
(A) all Tax returns required to be filed by or on behalf of the Seller have been
properly prepared and duly and timely filed with the appropriate taxing
authorities in all jurisdictions in which such Tax returns are required to be
filed (after giving effect to any valid extensions of time in which to make such
filings), and all such Tax returns were true, complete and correct in all
material respects; (B) all Taxes payable by or on behalf of the Seller or in
respect of its income, assets or operations have been fully and timely paid, and
adequate reserves or accruals for Taxes have been provided in the Seller Balance
Sheet with respect to any period for which Tax Returns have not yet been filed
or for which Taxes are not yet due and owing; and (C) the Seller has not
executed or filed with the Internal Revenue Service (the “IRS”) or any other
taxing authority any agreement, waiver or other document or arrangement
extending or having the effect of extending the period for assessment or
collection of Taxes (including, but not limited to, any applicable statute of
limitation), and no power of attorney with respect to any Tax matter is
currently in force. “Tax or Taxes” means all federal, state, local or other
taxes or similar governmental charges, fees, levies or assessments.




(b) The Seller has complied in all material respects with all applicable laws
(as defined in Section 3.18), rules and regulations relating to the payment and
withholding of Taxes and has duly and timely withheld from employee salaries,
wages and other compensation and has paid over to the appropriate taxing
authorities all amounts required to be so withheld and paid over for all periods
under all Laws.


(c) Parent has received complete copies of (A) all federal, state, local and
foreign income or franchise Tax Returns of the Seller relating to the taxable
periods since 2002 and (B) any audit report issued within the last three years
relating to any material Taxes due from or with respect to the its income,
assets or operations. All income and franchise Tax returns filed by or on behalf
of the Seller for the taxable years ended on the respective dates set forth on
Schedule 3.10 have been examined by the relevant taxing authority or the statute
of limitations with respect to such Tax Returns has expired.






-11-

--------------------------------------------------------------------------------



(d) Schedule 3.10 lists all material types of Taxes paid and material types of
Tax returns filed by or on behalf of the Seller. Except as set forth on Schedule
3.10, no claim has been made by a taxing authority in a jurisdiction where the
Seller does not file Tax Returns such that it is or may be subject to taxation
by that jurisdiction.


(e) Except as set forth on Schedule 3.10, all deficiencies asserted or
assessments made as a result of any examinations by the IRS or any other taxing
authority of the Tax Returns of or covering or including the Seller that are
owed by the Seller have been fully paid, and there are no other audits or
investigations by any taxing authority in progress, nor has the Seller received
any written notice from any taxing authority that it intends to conduct such an
audit or investigation. No issue has been raised in writing by a federal, state,
local or foreign taxing authority in any current or prior examination which, by
application of the same or similar principles, could reasonably be expected to
result in a proposed deficiency for any subsequent taxable period.


(f) Except as set forth on Schedule 3.10, the Seller has not (A) agreed to or is
not required to make any adjustments pursuant to Section 48 1(a) of the Code or
any similar provision of state, local or foreign law by reason of a change in
accounting method initiated by the Seller or has any knowledge that the IRS has
proposed any such adjustment or change in accounting method, or has any
application pending with any taxing authority requesting permission for any
changes in accounting methods that relate to the business or operations of the
Seller, (B) executed or entered into a closing agreement pursuant to Section
7121 of the Code or any predecessor provision thereof or any similar provision
of state, local or foreign law with respect to the Seller, or (C) requested any
extension of time within which to file any Tax Return, which Tax Return has
since not been filed within the period of limitations.


(g) No property owned by the Seller is (i) property required to be treated as
being owned by another Person pursuant to the provisions of Section 168(f)(8) of
the Internal Revenue Code of 1954, as amended and in effect immediately prior to
the enactment of the Tax Reform Act of 1986, (ii) constitutes “tax-exempt use
property” within the meaning of Section 168(h)(1) of the Code or (iii) is
“tax-exempt bond financed property” within the meaning of Section 168(g) of the
Code.


(h) The Seller is not a foreign person within the meaning of Section 1445 of the
Code.


(i) The Seller is not a party to any tax sharing or similar agreement or
arrangement (whether or not written) pursuant to which it will have any
obligation to make any payments after the Closing.


(j) There is no contract, agreement, plan or arrangement covering any person
that, individually or collectively, could give rise to the payment of any amount
that would not be deductible by the Parent, the Affiliates or their respective
affiliates by reason of Section 280G of the Code, or would constitute
compensation in excess of the limitation set forth in Section 162(m) of the
Code.






-12-

--------------------------------------------------------------------------------



(k) The Seller is not subject to any private letter ruling of the IRS or
comparable rulings of other taxing authorities.


(l) There are no liens as a result of any unpaid Taxes upon any of the assets of
the Seller.
 
(m) Except as set forth on Schedule 3.10, the Seller has no elections in effect
for federal income tax purposes under Sections 108, 168, 441, 463, 472, 1017,
1033 or 4977 of the Code.


(n) The Seller has never owned any Subsidiaries and has never been a member of
any consolidated, combined or affiliated group of corporations for any Tax
purposes.


3.11. Real Property.
 
(a) Neither Seller nor Pinless owns any interest in any real property. Pinless
does not have any real property interests or leases. Schedule 3.11(a) sets forth
a complete list of all real property and interests in real property leased by
the Seller (individually, a “Real Property Lease” and the real properties
specified in such leases being referred to herein individually as a “Seller
Property” and collectively as the “Seller Properties”) as lessee or lessor. The
Seller Property constitutes all interests in real property currently used or
currently held for use in connection with the Business of the Seller and which
are necessary for the continued operation of the Business of the Seller as the
Business is currently conducted. The Seller has a valid and enforceable
leasehold interest under each of the Real Property Leases, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and Seller has not received any written notice
of any default or event that with notice or lapse of time, or both, would
constitute a default by the Seller under any of the Real Property Leases. All of
the Seller Property, buildings, fixtures and improvements thereon owned or
leased by the Seller are in good operating condition and repair (subject to
normal wear and tear). The Seller has delivered or otherwise made available to
the Parent true, correct and complete copies of the Real Property Leases,
together with all amendments, modifications or supplements, if any, thereto.




(b) The Seller has all material certificates of occupancy and Permits of any
Governmental Body necessary or useful for the current use and operation of each
Seller Property, and the Seller has fully complied with all material conditions
of the Permits applicable to it. No default or violation, or event that with the
lapse of time or giving of notice or both would become a default or violation,
has occurred in the due observance of any Permit.


(c) There does not exist any actual or, to the best knowledge of the Seller,
threatened or contemplated condemnation or eminent domain proceedings that
affect any Seller Property or any part thereof, and the Seller has not received
any notice, oral or written, of the intention of any Governmental Body or other
Person to take or use all or any part thereof.


(d) The Seller has not received any written notice from any insurance company
that has issued a policy with respect to any Seller Property requiring
performance of any structural or other repairs or alterations to such Seller
Property.






-13-

--------------------------------------------------------------------------------



(e) The Seller does not own or hold, and is not obligated under or a party to,
any option, right of first refusal or other contractual right to purchase,
acquire, sell, assign or dispose of any real estate or any portion thereof or
interest therein.


3.12. Tangible Personal Property.


(a) Schedule 3.12(a) sets forth all leases of personal property (“Personal
Property Leases”) involving annual payments in excess of $10,000 relating to
personal property used in the business of the Seller or Pinless or to which the
Seller or Pinless is a party or by which the properties or assets of the Seller
or Pinless is bound. The Seller and Pinless have delivered or otherwise made
available to the Parent true, correct and complete copies of the Personal
Property Leases, together with all amendments, modifications or supplements
thereto.


(b) The Seller and Pinless have a valid leasehold interest under each of the
Personal Property Leases under which it is a lessee, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no default under any Personal
Property Lease by the Seller, Pinless or, to the best knowledge of the Seller or
Pinless, by any other party thereto, and no event has occurred that with the
lapse of time or the giving of notice or both would constitute a default
thereunder.


(c) The Seller has good and marketable title to all of the items of tangible
personal property reflected in the Seller Balance Sheet (except as sold or
disposed of subsequent to the date thereof in the ordinary course of business
consistent with past practice), free and clear of any and all liens other than
as set forth on Schedule 3.12. All such items of tangible personal property
which, individually or in the aggregate, are material to the operation of the
business of the Seller are in good condition and in a state of good maintenance
and repair (ordinary wear and tear excepted) and are suitable for the purposes
used.


(d) All of the items of tangible personal property used by the Seller under the
Personal Property Leases are in good condition and repair (ordinary wear and
tear excepted) and are suitable for the purposes used.


3.13. Intangible Property. Schedule 3.13 contains a complete and correct list of
each patent, trademark, trade name, service mark and copyright owned or used by
the Seller or Pinless as well as all registrations thereof and pending
applications therefor, and each license or other agreement relating thereto.
Except as set forth on Schedule 3.13, each of the foregoing is owned by the
party shown on such Schedule as owning the same, free and clear of all
mortgages, claims, liens, security interests, charges and encumbrances and is in
good standing and not the subject of any challenge. There have been no claims
made and neither the Seller nor Pinless has received any notice or otherwise
knows or has reason to believe that any of the foregoing is invalid or conflicts
with the asserted rights of others. The Seller and Pinless each possesses, owns
or licenses all patents, patent licenses, trade names, trademarks, service
marks, brand marks, brand names, copyrights, know-how, formulate and other
proprietary and trade rights necessary for the conduct of its business as now
conducted, not subject to any restrictions and without any known conflict with
the rights of others and has not forfeited or otherwise relinquished any such
patent, patent license, trade name, trademark, service mark, brand mark, brand
name, copyright, know-how, formulate or other proprietary right necessary for
the conduct of its business as conducted on the date hereof. Neither the Seller
nor Pinless is under any obligation to pay any royalties or similar payments in
connection with any license to any Affiliate thereof. As used in this Agreement,
“Affiliate” means, with respect to any person, any other person directly or
indirectly controlling, controlled by or under common control with such person
and for purposes of individuals, Affiliates would include an individual’s spouse
and minor children.








-14-

--------------------------------------------------------------------------------



3.14. Material Contracts. Schedule 3.14 sets forth all of the following
Contracts to which the Seller or Pinless is a party or by which it is bound
(collectively, the “Material Contracts”): (i) Contracts with any current officer
or director of the Seller or Pinless; (ii) Contracts with any labor union or
association representing any employee of the Seller or Pinless; (iii) Contracts
pursuant to which any party is required to purchase or sell a stated portion of
its requirements or output from or to another party; (iv) Contracts for the sale
of any of the assets of the Seller or Pinless other than in the ordinary course
of business or for the grant to any person of any preferential rights to
purchase any of its assets; (v) joint venture agreements; (vi) material
Contracts containing covenants of the Seller or Pinless not to compete in any
line of business or with any person in any geographical area or covenants of any
other person not to compete with the Seller or Pinless in any line of business
or in any geographical area; (vii) Contracts relating to the acquisition by the
Seller or Pinless of any operating business or the capital stock of any other
person; (viii) Contracts relating to the borrowing of money; or (ix) any other
Contracts, other than Real Property Leases, which involve the expenditure of
more than $100,000 in the aggregate or $50,000 annually or require performance
by any party more than one year from the date hereof. There have been made
available to the Parent, its affiliates and their representatives true and
complete copies of all of the Material Contracts. Except as set forth on
Schedule 3.14, all of the Material Contracts and other agreements are in full
force and effect and are the legal, valid and binding obligation of the Seller,
enforceable against it in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors’ rights and remedies generally and subject, as to enforceability, to
general principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Except as set forth on Schedule 3.14, the
Seller is not in default in any material respect under any Material Contracts,
nor, to the knowledge of the Seller, is any other party to any Material Contract
in default thereunder in any material respect.






3.15. Employee Benefits.
(a) Schedule 3.15(a) sets forth a complete and correct list of (i) all “employee
benefit plans”, as defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and any other pension plans or
employee benefit arrangements, programs or payroll practices (including, without
limitation, severance pay, vacation pay, company awards, salary continuation for
disability, sick leave, retirement, deferred compensation, bonus or other
incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
maintained by the Seller or to which the Seller contributes or is obligated to
contribute thereunder with respect to employees of the Seller (“Employee Benefit
Plans”) and (ii) all “employee pension plans”, as defined in Section 3(2) of
ERISA, maintained by the Seller or any trade or business (whether or not
incorporated) which are under control, or which are treated as a single
employer, with Seller under Section 414(b), (c), (m) or (o) of the Code (“ERISA
Affiliate”) or to which the Seller or any ERISA Affiliate contributed or is
obligated to contribute thereunder (“Pension Plans”). Schedule 3.15(a)
identifies, in separate categories, Employee Benefit Plans or Pension Plans that
are (i) subject to Section 4063 and 4064 of ERISA (“Multiple Employer Plans”),
(ii) multiemployer plans (as defined in Section 400 1(a)(3) of ERISA)
(“Multiemployer Plans”) or (iii) “benefit plans”, within the meaning of Section
5000(b)(1) of the Code providing continuing benefits after the termination of
employment (other than as required by Section 4980B of the Code or Part 6 of
Title I of ERISA and at the former employee’s or his beneficiary’s sole
expense).








-15-

--------------------------------------------------------------------------------



(b) Each of the Employee Benefit Plans and Pension Plans intended to qualify
under Section 401 of the Code (“Qualified Plans”) so qualifies and the trusts
maintained thereto are exempt from federal income taxation under Section 501 of
the Code, and, except as disclosed on Schedule 3.15(b), nothing has occurred
with respect to the operation of any such plan which could cause the loss of
such qualification or exemption or the imposition of any liability, penalty or
tax under ERISA or the Code.


(c) All contributions and premiums required by Law or by the terms of any
Employee Benefit Plan or Pension Plan which are money purchase plans or any
agreement relating thereto have been timely made (without regard to any waivers
granted with respect thereto) to any funds or trusts established thereunder or
in connection therewith, and no accumulated funding deficiencies exist in any of
such plans subject to Section 412 of the Code.


(d) No Employee Benefit Plans and Pension Plans are subject to Title IV of
ERISA.
 
(e) Each of the Employee Benefit Plans and Pension Plans has been maintained, in
all material respects, in accordance with its terms and all provisions of
applicable Law.


3.16. Labor.


(a) Except as set forth on Schedule 3.16(a), the Seller is not party to any
labor or collective bargaining agreement and there are no labor or collective
bargaining agreements which pertain to employees of the Seller. The Seller has
delivered or otherwise made available to the Parent true, correct and complete
copies of the labor or collective bargaining agreements listed on Schedule
3.16(a), together with all amendments, modifications or supplements thereto.


(b) Except as set forth on Schedule 3.16(b), no employees of the Seller are
represented by any labor organization. No labor organization or group of
employees of the Seller has made a pending demand for recognition, and there are
no representation proceedings or petitions seeking a representation proceeding
presently pending or, to the best knowledge of the Seller, threatened to be
brought or filed, with the National Labor Relations Board or other labor
relations tribunal. There is no organizing activity involving the Seller pending
or, to the best knowledge of the Seller, threatened by any labor organization or
group of employees of the Seller.


(c) There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) material grievances or other labor disputes pending or, to
the best knowledge of the Seller, threatened against or involving the Seller.
There are no unfair labor practice charges, grievances or complaints pending or,
to the best knowledge of the Seller, threatened by or on behalf of any employee
or group of employees of the Seller.




 
 
-16-

--------------------------------------------------------------------------------





3.17. Litigation. Except as set forth in Schedule 3.17, there is no suit,
action, proceeding, investigation, claim or order pending or, to the knowledge
of the Seller, overtly threatened against the Seller or Pinless (or to the
knowledge of the Seller or Pinless, pending or threatened, against any of the
officers, directors or key employees of the Seller with respect to their
business activities on behalf of the Seller or Pinless, or to which the Seller
or Pinless is otherwise a party, which, if adversely determined, would have a
Material Adverse Effect, before any court, or before any governmental
department, commission, board, agency, or instrumentality; nor to the knowledge
of the Seller or Pinless is there any reasonable basis for any such action,
proceeding, or investigation. Neither the Seller nor Pinless is not subject to
any judgment, order or decree of any court or governmental agency except to the
extent the same are not reasonably likely to have a Material Adverse Effect and
is not engaged in any legal action to recover monies due it or for damages
sustained by it.


3.18. Compliance with Laws; Permits.


(a) The Seller and Pinless are each in compliance with all federal, state and
local statutes, laws, rules, regulations, orders and ordinances (“Laws”)
applicable to it or to the conduct of its business or operations or the use of
its properties (including any leased properties) and assets, except for such
non-compliances as would not, individually or in the aggregate, have a Material
Adverse Effect. The Seller and Pinless have all governmental permits and
approvals from state, federal or local authorities which are required for it to
operate its business, except for those the absence of which would not,
individually or in the aggregate, have a Material Adverse Effect.


3.19. Environmental Matters. Except as set forth on Schedule 3.19 hereto:


(a) the operations of the Seller are in compliance with all applicable laws
promulgated by any governmental entity which prohibit, regulate or control any
hazardous material or hazardous material activity (“Environmental Laws”) and all
permits issued pursuant to Environmental Laws or otherwise;


(b) the Seller has obtained all permits required under all applicable
Environmental Laws necessary to operate its business;


(c) the Seller is not the subject of any outstanding written order or Contract
with any governmental authority or person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any release or threatened release of a Hazardous
Material (“Release”);


(d) the Seller has not received any written communication alleging either or
both that it may be in violation of any Environmental Law, or any permit issued
pursuant to Environmental Law, or may have any liability under any Environmental
Law;


(e) the Seller does not have any current contingent liability in connection with
any Release into the indoor or outdoor environment (whether on-site or
off-site);






-17-

--------------------------------------------------------------------------------



(f) there are no investigations of the business, operations, or currently or
previously owned, operated or leased property of the Seller pending or, to the
Seller’s knowledge, threatened which could lead to the imposition of any
liability pursuant to Environmental Law;


(g) to the Seller’s knowledge, there is not located at any of the properties of
the Seller any (i) underground storage tanks, (ii) asbestos-containing material
or (iii) equipment containing polychlorinated biphenyls; and,


(h) the Seller has provided to the Parent all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of the Seller.


3.20. Insurance. Schedule 3.20 sets forth a complete and accurate list of all
policies of insurance of any kind or nature covering the Seller, Pinless or any
of their employees, properties or assets, including, without limitation,
policies of life, disability, fire, theft, workers compensation, employee
fidelity and other casualty and liability insurance. All such policies are in
full force and effect, and, to the Seller’s knowledge, it is not in default of
any provision thereof, except for such defaults as would not, individually or in
the aggregate, have a Material Adverse Effect.


3.21. Inventories; Receivables; Payables.
 
(a) The inventories of the Seller and Pinless are in good and marketable
condition, and are saleable in the ordinary course of
business.


(b) All accounts receivable of the Seller and Pinless have arisen from bona fide
transactions in the ordinary course of business consistent with past practice.
All accounts receivable of the Seller reflected on the Seller Balance Sheet are
good and collectible at the aggregate recorded amounts thereof, net of any
applicable reserve for returns or doubtful accounts reflected thereon, which
reserves are adequate and were calculated in a manner consistent with past
practice and in accordance with GAAP consistently applied. All accounts
receivable arising after the Seller Balance Sheet Date are good and collectible
at the aggregate recorded amounts thereof, net of any applicable reserve for
returns or doubtful accounts, which reserves are adequate and were calculated in
a manner consistent with past practice and in accordance with GAAP consistently
applied. The parties agree and acknowledge that Buyer’s sole remedy for a breach
of this representation and warranty shall be to require Seller to repurchase
uncollected accounts receivable as per Section 1 .4(b)(ii) hereof.




(c) All accounts payable of the Seller reflected in the Seller Balance Sheet or
arising after the date thereof are the result of bona fide transactions in the
ordinary course of business and have been paid or are not yet due and payable.




 


-18-

--------------------------------------------------------------------------------



 3.22. Customers and Suppliers. Schedule 3.22 sets forth a list of the twenty
(20) largest customers and the twenty (20) largest suppliers of the Seller, as
measured by the dollar amount of purchases therefrom or thereby, during each of
the fiscal years ended 2004 and 2003, showing the approximate total sales by the
Seller to each such customer and the approximate total purchases by the Seller
from each such supplier, during such period. Since the Seller Balance Sheet
Date, there has not been any material adverse change in the business
relationship of the Seller with any customer or supplier listed on Schedule
3.22.


 3.23. Banks. Schedule 3.23 contains a complete and correct list of the names
and locations of all banks in which the Seller or Pinless has accounts or safe
deposit boxes and the names of all persons authorized to draw thereon or to have
access thereto. Except as set forth on Schedule 3.24, no person holds a power of
attorney to act on behalf of the Seller or Pinless.


3.24.No Misrepresentations. No representation or warranty of the Seller
contained in this Agreement or in any schedule hereto or in any certificate or
other instrument furnished by the Seller to the Parent pursuant to the terms
hereof, taken as a whole, contains any untrue statement of a material fact or
omits to state a material fact necessary to make the statements contained herein
or therein not misleading.


 3.25. Financial Advisors. Except for Citigroup Geneva Capital Strategies, no
Person has acted, directly or indirectly, as a broker, finder or financial
advisor for the Seller in connection with the transactions contemplated by this
Agreement and no Person is entitled to any fee or commission or like payment in
respect thereof.


3.26.Investment Intention. The Seller is acquiring the Securities for its own
account, for investment purposes only and not with a view to the distribution
(as such term is used in Section 2(11) of the Securities Act of 1933. The Seller
understands that the Securities have not been registered under the Securities
Act and cannot be sold unless subsequently registered under the Securities Act
or an exemption from such registration is available.


3.27.Accredited Investor. The Seller is an “accredited investor” within the
meaning of Rule 501 promulgated under the Securities Act. The Seller is in a
financial position to hold the Securities and is able to bear the economic risk
and withstand a complete loss of the Seller’s investment in the Securities. The
Seller recognizes that the Securities involve a high degree of risk. The Seller
is a sophisticated investor, is able to fend for itself in the transaction
contemplated by this Agreement, and has such knowledge and experience in
financial and business matters that the Seller is capable of evaluating the
merits and risks of the prospective investment in the Securities.


3.28.Patriot Act. The Seller certifies that, to the best of the Seller’s
knowledge, the Seller has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Seller
hereby acknowledges that the Parent seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Seller hereby represents, warrants and agrees that: (i) none of the
cash or property owned by the Seller has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Seller has, and this Agreement will not,
cause the Seller to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.






-19-

--------------------------------------------------------------------------------



ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF
PURCHASER AND ACQUISITION SUB


The Parent and the Acquisition Sub jointly and severally represent and warrant
that:
 
4.1. Organization and Good Standing.
 
(a) The Parent is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware; and


(b) Acquisition Sub is a corporation duly incorporated and validly existing and
in good standing under the laws of the State of Delaware.


4.2. Authorization of Agreement.
(a) The Parent and the Acquisition Sub have full corporate power and authority
to execute and deliver this Agreement, the Employment Agreement and each other
agreement, document, instrument or certificate contemplated by this Agreement or
to be executed by the Parent in connection with the consummation of the
transactions contemplated hereby and thereby (together with the Employment
Agreement, the “Parent Documents”), and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by the
Parent and Acquisition Sub of this Agreement and each Parent Document have been
duly authorized by all necessary corporate action on behalf of the Parent and
Acquisition Sub. This Agreement has been, and each Parent Document will be at or
prior to the Closing, duly executed and delivered by the Parent and (assuming
the due authorization, execution and delivery by the other parties hereto and
thereto) this Agreement constitutes, and each Parent Document when so executed
and delivered will constitute, legal, valid and binding obligations of the
Parent and Acquisition Sub, enforceable against the Parent and Acquisition Sub
in accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
(b) Acquisition Sub has the corporate power, capacity and authority to enter
into and complete this Agreement;
 
-20-

--------------------------------------------------------------------------------


4.3. Conflicts; Consents of Third Parties.


(a) Except as set forth on Schedule 4.3 hereto, neither of the execution and
delivery by the Parent or Acquisition Sub of the Parent Documents, nor the
compliance by the Parent Acquisition Sub with any of the provisions hereof or
thereof will (i) conflict with, or result in the breach of, any provision of the
certificate of incorporation, or certificate of formation, or by-laws, or
limited liability company agreement of the Parent or Acquisition Sub,
respectively, (ii) conflict with, violate, result in the breach of, or
constitute a default under any note, bond, mortgage, indenture, license,
agreement or other obligation to which the Parent or Acquisition Sub is a party
or by which the Parent, Acquisition Sub or their respective properties or assets
are bound or (iii) violate any statute, rule, regulation, order or decree of any
governmental body or authority by which the Parent or Acquisition Sub is bound,
except, in the case of clauses (ii) and (iii), for such violations, breaches or
defaults as would not, individually or in the aggregate, have a material adverse
effect on the business, properties, results of operations, prospects, conditions
(financial or otherwise) of the Parent and its subsidiaries, taken as a whole.




(b) No consent, waiver, approval, order, permit or authorization of, or
declaration or filing with, or notification to, any Person or Governmental Body
is required on the part of the Parent in connection with the execution and
delivery of this Agreement or the Parent Documents or the compliance by Parent
with any of the provisions hereof or thereof.


4.4. Litigation. There are no Legal Proceedings pending or, to the best
knowledge of the Parent, threatened that are reasonably likely to prohibit or
restrain the ability of the Parent or Acquisition Sub to enter into this
Agreement or consummate the transactions contemplated hereby.


4.5. Financial Advisors. No person has acted, directly or indirectly, as a
broker, finder or financial advisor for the Parent in connection with the
transactions contemplated by this Agreement and no person is entitled to any fee
or commission or like payment in respect thereof.


4.6. Patriot Act. The Parent certifies that, to the best of the Parent’s
knowledge, the Parent has not been designated, and is not owned or controlled,
by a “suspected terrorist” as defined in Executive Order 13224. The Parent
hereby acknowledges that the Seller seeks to comply with all applicable Laws
concerning money laundering and related activities. In furtherance of those
efforts, the Parent hereby represents, warrants and agrees that: (i) none of the
cash or property owned by the Seller has been or shall be derived from, or
related to, any activity that is deemed criminal under United States law; and
(ii) no contribution or payment by the Parent has, and this Agreement will not,
cause the Parent to be in violation of the United States Bank Secrecy Act, the
United States International Money Laundering Control Act of 1986 or the United
States International Money Laundering Abatement and Anti-Terrorist Financing Act
of 2001.


4.7. No Knowledge of Breaches. Parent does not have actual knowledge of any
breach of any representation and warranty made by Seller and the Owners
hereunder.






-21-

--------------------------------------------------------------------------------



ARTICLE V.
COVENANTS


5.1. Access to Information. The Seller and Owners agree that, prior to the
Closing Date, the Parent shall be entitled, through its officers, employees and
representatives (including, without limitation, its legal advisors and
accountants), to make such investigation of the properties, businesses and
operations of the Seller and such examination of the books, records and
financial condition of the Seller as it reasonably requests and to make extracts
and copies of such books and records. Any such investigation and examination
shall be conducted during regular business hours and under reasonable
circumstances, and the Seller shall cooperate fully therein. No investigation by
the Parent prior to or after the date of this Agreement shall diminish or
obviate any of the representations, warranties, covenants or agreements of the
Seller contained in the Seller Documents. In order that the Parent may have full
opportunity to make such physical, business, accounting and legal review,
examination or investigation as it may reasonably request of the affairs of the
Seller, Seller shall cause its officers, employees, consultants, agents,
accountants, attorneys and other representatives to cooperate fully with such
representatives in connection with such review and examination.




5.2. Conduct of the Business Pending the Closing.
 
(a) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, the Seller shall:


(i) conduct its business only in the ordinary course consistent with past
practice;
 
(ii) use its best efforts to (A) preserve its present business operations,
organization (including, without limitation, management and the sales force) and
goodwill and (B) preserve its present relationship with Persons having business
dealings with it;


(iii) maintain (A) all of its assets and properties in their current condition,
ordinary wear and tear excepted and (B) insurance upon all of its properties and
assets in such amounts and of such kinds comparable to that in effect on the
date of this Agreement;


(iv) (A) maintain its books, accounts and records in the ordinary course of
business consistent with past practices, (B) continue to collect accounts
receivable and pay accounts payable utilizing normal procedures and without
discounting or accelerating payment of such accounts, and (C) comply with all
contractual and other obligations applicable to its operation; and


(v) comply in all material respects with applicable Laws.
 
(b) Except as otherwise expressly contemplated by this Agreement or with the
prior written consent of the Parent, the Seller shall not:


(i) except for trade payables and for indebtedness for borrowed money incurred
in the ordinary course of business and consistent with past practice, borrow
monies for any reason or draw down on any line of credit or debt obligation, or
become the guarantor, surety, endorser or otherwise liable for any debt,
obligation or liability (contingent or otherwise) of any other Person;




 


-22-

--------------------------------------------------------------------------------



(ii) subject to any Lien (except for liens that do not materially impair the use
of the property subject thereto in their respective businesses as presently
conducted), any of its properties or assets (whether tangible or intangible);


(iii) acquire any material properties or assets or sell, assign, transfer,
convey, lease or otherwise dispose of any of its material properties or assets
(except for fair consideration in the ordinary course of business consistent
with past practice);


(iv) cancel or compromise any debt or claim or waive or release any material
right except in the ordinary course of business consistent with past practice;


(v) enter into any commitment for capital expenditures in excess of $25,000 for
any individual commitment and $100,000 for all commitments in the aggregate;


(vi) introduce any material change with respect to its operation, including any
material change in the types, nature, composition or quality of its products or
services, experience any material change in any contribution of its product
lines to its revenues or net income, or, other than in the ordinary course of
business, make any change in product specifications or prices or terms of
distributions of such products;


(vii) enter into any transaction or make or enter into any Contract which by
reason of its size or otherwise is not in the ordinary course of business
consistent with past practice;


(viii) enter into or agree to enter into any merger or consolidation with, any
corporation or other entity, and not engage in any new business or invest in,
make a loan, advance or capital contribution to, or otherwise acquire the
securities of any other Person;


(ix) except for transfers of cash pursuant to normal cash management practices,
make any investments in or loans to, or pay any fees or expenses to, or enter
into or modify any Contract with any Affiliate; or


(x) agree to do anything prohibited by this Section 5.2 or anything which would
make any of the representations and warranties of the Seller in this Agreement
or the Seller Documents untrue or incorrect in any material respect as of any
time through and including the Effective Time.


5.3. Consents. The Seller shall use its best efforts, and the Parent shall
cooperate with the Seller, to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement, including, without limitation, the consents and approvals
referred to in Section 3.5(b) hereof; provided, however, that neither the Seller
nor the Parent shall be obligated to pay any consideration therefor to any third
party from whom consent or approval is requested.




 


-23-

--------------------------------------------------------------------------------



 5.4. Other Actions. Each of the Seller, Owners, Parent and Acquisition Sub
shall use its best efforts to (i) take all actions necessary or appropriate to
consummate the transactions contemplated by this Agreement and (ii) cause the
fulfillment at the earliest practicable date of all of the conditions to their
respective obligations to consummate the transactions contemplated by this
Agreement.


5.5.No Solicitation. The Seller will not, and will not cause or permit any of
its partners, officers, employees, representatives or agents (collectively, the
“Representatives”) to, directly or indirectly, (i) discuss, negotiate,
undertake, authorize, recommend, propose or enter into, either as the proposed
surviving, merged, acquiring or acquired corporation, any transaction involving
a merger, consolidation, business combination, purchase or disposition of any
amount of the assets or capital stock or other equity interest in it other than
the transactions contemplated by this Agreement (an “Acquisition Transaction”),
(ii) facilitate, encourage, solicit or initiate discussions, negotiations or
submissions of proposals or offers in respect of an Acquisition Transaction,
(iii) furnish or cause to be furnished, to any Person, any information
concerning its business, operations, properties or assets in connection with an
Acquisition Transaction, or (iv) otherwise cooperate in any way with, or assist
or participate in, facilitate or encourage, any effort or attempt by any other
Person to do or seek any of the foregoing. The Seller will inform the Parent in
writing immediately following the receipt by the Seller or any Representative of
any proposal or inquiry in respect of any Acquisition Transaction.




5.6.Preservation of Records. The Seller, Owners, the Parent and Acquisition Sub
agree that each of them shall preserve and keep the records held by it relating
to the business of the Seller for a period of three years from the Closing Date
(six years with respect to tax related records) and shall make such records and
personnel available to the other as may be reasonably required by such party in
connection with, among other things, preparation of financial statements,
disclosure of information to the Securities and Exchange Commission, stock
exchange or similar entity, any insurance claims by, legal proceedings against
or governmental investigations of the Seller, the Parent or Acquisition Sub or
any of their Affiliates or in order to enable the Seller, the Parent or
Acquisition Sub to comply with their respective obligations under this
Agreement, the Employment Agreements and each other agreement, document or
instrument contemplated hereby or thereby. In the event the Seller, the Parent
or Acquisition Sub wishes to destroy such records after that time, such party
shall first give ninety (90) days prior written notice to the other and such
other party shall have the right at its option and expense, upon prior written
notice given to such party within that ninety (90) day period, to take
possession of the records within one hundred and eighty (180) days after the
date of such notice.




5.7.Publicity. Neither the Seller, the Parent nor the Acquisition Sub shall
issue any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other party hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of the Parent or the Seller, disclosure is
otherwise required by applicable Law or by the applicable rules of any stock
exchange on which the Parent or the Seller lists securities, provided that, to
the extent required by applicable Law, the party intending to make such release
shall use its best efforts consistent with such applicable Law to consult with
the other party with respect to the text thereof.






-24-

--------------------------------------------------------------------------------



5.8. Use of Name. The Seller hereby agrees that upon the consummation of the
transactions contemplated hereby, the Parent and Acquisition Sub shall have the
sole right to the use of the name “Oblio Telecom” and variations thereof and the
Seller shall not, and shall not cause or permit any Affiliate to use such name
or any variation or simulation thereof.


5.9. Employment Agreements. The Owners hereby agree that, on or prior to the
Closing Date, the Owners shall execute and deliver to Parent and Acquisition Sub
employment agreements, substantially in the form of Exhibit B hereto (the
“Employment Agreements”).


5.10. Financing Terms. In order to obtain the funds necessary to pay the Cash
Price to the Seller, the Parent agrees not to sell Common Stock or securities
convertible into Common Stock at an effective price below $3.00 per share.


ARTICLE VI.
CONDITIONS TO CLOSING


6.1. Conditions Precedent to Obligations of Parent and Acquisition Sub. The
obligation of the Parent and Acquisition Sub to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by the Parent in whole or in part to the extent permitted by applicable
Law):


(a) all representations and warranties of the Seller and Owners contained herein
shall be true and correct as of the date hereof;
 
(b) all representations and warranties of the Seller contained herein qualified
as to materiality shall be true and correct, and the representations and
warranties of the Seller contained herein not qualified as to materiality shall
be true and correct in all material respects, at and as of the Closing Date with
the same effect as though those representations and warranties had been made
again at and as of that time;


(c) the Seller shall have performed and complied in all material respects with
all obligations and covenants required by this Agreement to be performed or
complied with by it on or prior to the Closing Date;


(d) the Parent shall have been furnished with certificates (dated the Closing
date and in form and substance reasonably satisfactory to the Parent) executed
by the Seller certifying as to the fulfillment of the conditions specified in
Sections 6.1(a), 6.1(b) and 6.1(c) hereof;


(e) the Parent shall have obtained all consents and waivers referred to in
Section 4.3 hereof with respect to the transactions contemplated by this
Agreement and the Parent Documents;
 
               (f)  there shall not have been or occurred any event which will
have  a Material Adverse Effect;


                                                                                                                                                              
-25-

--------------------------------------------------------------------------------


(g) the Seller shall have obtained all consents and waivers referred to in
Section 3.5 hereof, in a form reasonably satisfactory to the Parent, with
respect to the transactions contemplated by this Agreement and the Seller
Documents;


(h) no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Seller or the Parent seeking to restrain or prohibit or
to obtain substantial damages with respect to the consummation of the
transactions contemplated hereby, and there shall not be in effect any order by
a Governmental Body of competent jurisdiction restraining, enjoining or
otherwise prohibiting the consummation of the transactions contemplated hereby;


(i) the Owners shall have entered into the Employment Agreements with the
Parent, substantially in the form of Exhibit B hereto;
 
(j) the Parent shall have obtained the financing required to consummate the
transaction contemplated hereunder on terms reasonably satisfactory to it; and


(k) the Parent shall have received disclosure schedules required pursuant to
Article 3 hereof, which shall be reasonably satisfactory to the Parent.


6.2. Conditions Precedent to Obligations of the Seller and Owners. The
obligations of the Seller and Owners to consummate the transactions contemplated
by this Agreement are subject to the fulfillment, prior to or on the Closing
Date, of each of the following conditions (any or all of which may be waived by
the Seller in whole or in part to the extent permitted by applicable law):


(a) all representations and warranties of the Parent and Acquisition Sub
contained herein shall be true and correct as of the date hereof;


(b) all representations and warranties of the Parent and Acquisition Sub
contained herein qualified as to materiality shall be true and correct, and all
representations and warranties of the Parent and Acquisition Sub contained
herein not qualified as to materiality shall be true and correct in all material
respects, at and as of the Closing Date with the same effect as though those
representations and warranties had been made again at and as of that date;


(c) the Parent and Acquisition Sub shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by Parent and Acquisition Sub on or prior to
the Closing Date;


(d) the Seller shall have been furnished with certificates (dated the Closing
Date and in form and substance reasonably satisfactory to the Seller) executed
by the Chief Executive Officer and Chief Financial Officer of the Parent and the
Acquisition Sub certifying as to the fulfillment of the conditions specified in
Sections 6.2(a), 6.2(b) and 6.2(c), and resolutions of the Board of Directors of
the Parent and Acquisition Sub authorizing the acquisition of the Seller;


(e) there shall not be in effect any order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and






-26-

--------------------------------------------------------------------------------


                 (f) the Parent and Acquisition Sub shall have entered into the
Employment Agreements, substantially in the form of Exhibit B
hereto.
ARTICLE VII.
DOCUMENTS TO BE DELIVERED


7.1. Documents to be Delivered by the Seller. At the Closing, the Seller shall
deliver, or cause to be delivered, to the Parent and Acquisition Sub the
following:


(a) the opinion of Jackson Walker L.L.P., counsel to the Seller, in a mutually
acceptable form;
 
(b) copies of all consents and waivers referred to in Section 6.1(g) hereof;
 
(c) Employment Agreements, substantially in the form of Exhibit B hereto, duly
executed; and


(d) such other documents as the Parent and Acquisition Sub shall reasonably
request.
 
7.2. Documents to be Delivered by the Parent. At the Closing, the Parent and
Acquisition Sub shall deliver to the Seller the following:


(a) evidence of the wire transfer referred to in Section 1.4(b) hereof;
 
(b) the Shares


(c) the Promissory Note
 
(d) on behalf of VNI, the VNI Shares;


(e) the certificates and resolutions referred to in Section 6.2(d) hereof;
 
(f) the opinion of Sichenzia Ross Friedman Ference LLP, counsel to the Parent
and Acquisition Sub, in a mutually acceptable form;


(g) a Registration Rights Agreement in a mutually acceptable form; and
 
(h) such other documents as the Seller shall reasonably request.
 
ARTICLE VIII.
INDEMNIFICATION


8.1. Indemnification.


(a) Subject to Section 8.2 hereof, the Seller and the Owners hereby agree to
indemnify and hold the Parent, Acquisition Sub and their respective directors,
officers, employees, Affiliates, agents, successors and assigns (collectively,
the “Parent Indemnified Parties”) harmless from and against:




 


-27-

--------------------------------------------------------------------------------



(i) any and all liabilities of the Seller of every kind, nature and description,
absolute or contingent, existing as against the Seller prior to and including
the Closing Date or thereafter coming into being or arising by reason of any
state of facts existing, or any transaction entered into, on or prior to the
Closing Date, except to the extent that the same have been fully provided for
(and accrued and applied as a liability) in the Parent Balance Sheet or were
incurred in the ordinary course of business between the Parent Balance Sheet
Date and the Closing Date;


(ii) subject to Section 9.3, any and all losses, liabilities, obligations,
damages, costs and expenses based upon, attributable to or resulting from the
failure of any representation or warranty of the Seller set forth in Section 3
hereof, or any representation or warranty contained in any certificate delivered
by or on behalf of the Seller pursuant to this Agreement, to be true and correct
in all respects as of the date made;


(iii) any and all losses, liabilities, obligations, damages, costs and expenses
based upon, attributable to or resulting from the breach of any covenant or
other agreement on the part of the Seller under this Agreement;


(iv) any and all notices, actions, suits, proceedings, claims, demands,
assessments, judgments, costs, penalties and expenses, including attorneys’ and
other professionals’ fees and disbursements (collectively, “Expenses”) incident
to any and all losses, liabilities, obligations, damages, costs and expenses
with respect to which indemnification is provided hereunder (collectively,
“Losses”).


(b) Subject to Section 8.2, Parent and Acquisition Sub hereby agree to indemnify
and hold the Seller, the Owners and their Affiliates, agents, successors and
assigns (collectively, the “Seller Indemnified Parties”) harmless from and
against:


(i) subject to Section 9.3, any and all Losses based upon, attributable to or
resulting from the failure of any representation or warranty of the Parent and
Acquisition Sub set forth in Section 4 hereof, or any representation or warranty
contained in any certificate delivered by or on behalf of the Parent pursuant to
this Agreement, to be true and correct as of the date made;


(ii) any and all Losses based upon, attributable to or resulting from the breach
of any covenant or other agreement on the part of the Parent and Acquisition Sub
under this Agreement;


(iii) any and all Losses of the Parent or Acquisition Sub of every kind, nature
and description, absolute or contingent, existing as against the Parent or
Acquisition Sub after the Closing Date coming into being or arising by reason of
any state of facts existing, or any transaction entered into, after the Closing
Date, except for (A) such Losses for which Seller and the Owners have an
obligation to indemnify the Parent Indemnified Parties pursuant to Section 8.1
and (B) such Losses that affect all shareholders of Parent or Acquisition Sub by
virtue of their status as shareholders; and






-28-

--------------------------------------------------------------------------------



(iv) any and all Expenses incident to the foregoing.
 
8.2. Limitations on Indemnification. An indemnifying party shall not have any
liability under Section 8. 1(a)(ii) or Section 8.1(b) (i) hereof unless the
aggregate amount of Losses and Expenses to the indemnified parties finally
determined to arise thereunder based upon, attributable to or resulting from the
failure of any representation or warranty to be true and correct, exceeds
$100,000 (the “Basket”) and, in such event, the indemnifying party shall be
required to pay the entire amount of such Losses and Expenses in excess of
$100,000 (the “Deductible”). Notwithstanding anything herein to the contrary, no
Owner shall be responsible for more than 50% of the amount of Losses or Expenses
due to the Parent Indemnified Parties hereunder. In no event shall the aggregate
liability for indemnification hereunder exceed (A) $21,000,000 cash (less any
adjustments pursuant to Section 1 .4(b)(2)) and the Stated Value of the Shares
(it being understood that Seller or Owners, as the case may be, may forfeit
shares in lieu of paying an amount equal to the Stated Value thereof, after the
payment of $21,000,000 in cash) with respect to Seller’s and Owners’ liability,
and (B) $9,000,000 with respect to Parent’s and Acquisition Sub’s liability.




8.3. Indemnification Procedures.


(a) In the event that any Legal Proceedings shall be instituted or that any
claim or demand (“Claim”) shall be asserted by any Person in respect of which
payment may be sought under Section 8.1 hereof (regardless of the Basket or the
Deductible referred to above), the indemnified party shall reasonably and
promptly cause written notice of the assertion of any Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party. The indemnifying party shall have the right, at its sole option and
expense, to be represented by counsel of its choice, which must be reasonably
satisfactory to the indemnified party, and to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder. If the indemnifying party elects to defend against, negotiate, settle
or otherwise deal with any Claim which relates to any Losses indemnified against
hereunder, it shall within five (5) days (or sooner, if the nature of the Claim
so requires) notify the indemnified party of its intent to do so. If the
indemnifying party elects not to defend against, negotiate, settle or otherwise
deal with any Claim which relates to any Losses indemnified against hereunder,
fails to notify the indemnified party of its election as herein provided or
contests its obligation to indemnify the indemnified party for such Losses under
this Agreement, the indemnified party may defend against, negotiate, settle or
otherwise deal with such Claim. If the indemnified party defends any Claim, then
the indemnifying party shall reimburse the indemnified party for the Expenses of
defending such Claim upon submission of periodic bills. If the indemnifying
party shall assume the defense of any Claim, the indemnified party may
participate, at his or its own expense, in the defense of such Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict or potential
conflict exists between the indemnified party and the indemnifying party that
would make such separate representation advisable; and provided, further, that
the indemnifying party shall not be required to pay for more than one such
counsel for all indemnified parties in connection with any Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Claim.








-29-

--------------------------------------------------------------------------------



(b) After any final judgment or award shall have been rendered by a court,
arbitration board or administrative agency of competent jurisdiction and the
expiration of the time in which to appeal therefrom, or a settlement shall have
been consummated, or the indemnified party and the indemnifying party shall have
arrived at a mutually binding agreement with respect to a Claim hereunder,
the indemnified party shall forward to the indemnifying party notice of any sums
due and owing by the indemnifying party pursuant to this Agreement with respect
to such matter and the indemnifying party shall be required to pay all of the
sums so due and owing to the indemnified party by wire transfer of immediately
available funds within 10 business days after the date of such notice.


(c) The failure of the indemnified party to give reasonably prompt notice of any
Claim shall not release, waive or otherwise affect the indemnifying party’s
obligations with respect thereto except to the extent that the indemnifying
party can demonstrate actual loss and prejudice as a result of such failure.


ARTICLE IX.
MISCELLANEOUS


9.1. Payment of Sales, Use or Similar Taxes. All sales, use, transfer,
intangible, recordation, documentary stamp or similar Taxes or charges, of any
nature whatsoever, applicable to, or resulting from, the transactions
contemplated by this Agreement shall be borne by the Parent.


9.2. Survival of Representations and Warranties. The parties hereto hereby agree
that the representations and warranties contained in this Agreement or in any
certificate, document or instrument delivered in connection herewith, shall
survive the execution and delivery of this Agreement, and the Closing hereunder,
regardless of any investigation made by the parties hereto; provided, however,
that any claims or actions with respect thereto (other than claims for
indemnifications with respect to the representation and warranties contained in
Sections 3.7, 3.10, 3.17, 3.19, 4.4 and 4.5 which shall survive for periods
coterminous with any applicable statutes of limitation) shall terminate unless
within twelve (12) months after the Closing Date written notice of such claims
is given to the Seller or such actions are commenced.


9.3. Expenses. Except as otherwise provided in this Agreement, the Seller, the
Parent and Acquisition Sub shall each bear its own expenses incurred in
connection with the negotiation and execution of this Agreement and each other
agreement, document and instrument contemplated by this Agreement and the
consummation of the transactions contemplated hereby and thereby.


9.4. Specific Performance. The Seller and Owners acknowledge and agree that the
breach of this Agreement would cause irreparable damage to the Parent and
Acquisition Sub and that the Parent and Acquisition Sub will not have an
adequate remedy at law. Therefore, unless validly terminated pursuant to Section
2.2 above, the obligations of the Seller under this Agreement, including,
without limitation, the Seller’s obligation to sell the Assets to the Parent and
Acquisition Sub, shall be enforceable by a decree of specific performance issued
by any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith. Such remedies shall, however,
be cumulative and not exclusive and shall be in addition to any other remedies
which any party may have under this Agreement or otherwise.






-30-

--------------------------------------------------------------------------------



9.5. Further Assurances. The Seller, the Parent and Acquisition Sub each agrees
to execute and deliver such other documents or agreements and to take such other
action as may be reasonably necessary or desirable for the implementation of
this Agreement and the consummation of the transactions contemplated hereby.


9.6. Submission to Jurisdiction; Consent to Service of Process


(a) The parties hereto hereby irrevocably submit to the non-exclusive
jurisdiction of any federal or state court located within the State of Delaware
over any dispute arising out of or relating to this Agreement or any of the
transactions contemplated hereby and each party hereby irrevocably agrees that
all claims in respect of such dispute or any suit, action proceeding related
thereto may be heard and determined in such courts. The parties hereby
irrevocably waive, to the fullest extent permitted by applicable Law, any
objection which they may now or hereafter have to the laying of venue of any
such dispute brought in such court or any defense of inconvenient forum for the
maintenance of such dispute. Each of the parties hereto agrees that a judgment
in any such dispute may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.


(b) Each of the parties hereto hereby consents to process being served by any
party to this Agreement in any suit, action or proceeding by the mailing of a
copy thereof in accordance with the provisions of Section 9.9.


9.7. Entire Agreement; Amendments and Waivers. This Agreement (including the
schedules and exhibits hereto) represents the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof and can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
party against whom enforcement of any such amendment, supplement, modification
or waiver is sought. No action taken pursuant to this
Agreement, including without limitation, any investigation by or on behalf of
any party, shall be deemed to constitute a waiver by the party taking such
action of compliance with any representation, warranty, covenant or agreement
contained herein. The waiver by any party hereto of a breach of any provision of
this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.


(a) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware.
 
                                    


-31-

--------------------------------------------------------------------------------



9.8. Table of Contents and Headings. The table of contents and section headings
of this Agreement are for reference purposes only and are to be given no effect
in the construction or interpretation of this Agreement.


9.9. Notices. All notices and other communications under this Agreement shall be
in writing and shall be deemed given when delivered personally or mailed by
certified mail, return receipt requested, to the parties (and shall also be
transmitted by facsimile to the Persons receiving copies thereof) at the
following addresses (or to such other address as a party may have specified by
notice given to the other party pursuant to this provision):


If to Parent or Acquisition Sub:
 
                Farwell Equity Partners LLC
                1818 North Farwell Avenue,
                Milwaukee, WI 53202
                Attn: David Marks
                Managing Member                
                Phone: 510-824-1200 Fax: 312-873-3739


With a copy to:
Thomas A. Rose, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, New York 10018
Phone: 212-930-9700
Fax: 212-930-9725


If to Seller or Owners:
OBLIO Telecom L.L.P.
407 International Parkway, Suite 403
 Richardson, Texas 75081
Attn: Sammy Jibrin
Phone: ______________________ 
Fax: 972-470-9105
OBLIO Telecom L.L.P.
407 International Parkway, Suite 403
Richardson, Texas 75081
Attn: Radu Achiriloaie
Phone: ______________________ 
Fax: 972-470-9105


 


-32-

--------------------------------------------------------------------------------



With a copy to:
Jackson Walker L.L.P.
901 Main Street, Suite 6000 Dallas, Texas 75202
Attn: Brad L. Whitlock Phone: 214-953-5687
Fax: 214-661-6814


9.10.Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.


9.11.Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective successors and permitted
assigns. Nothing in this Agreement shall create or be deemed to create any third
party beneficiary rights in any person or entity not a party to this Agreement
except as provided below. No assignment of this Agreement or of any rights or
obligations hereunder may be made by either the Seller or the Parent (by
operation of law or otherwise) without the prior written consent of the other
parties hereto and any attempted assignment without the required consents shall
be void; provided, however, that the Parent may assign this Agreement and any or
all rights or obligations hereunder (including, without limitation, the Parent’s
rights to purchase the Assets, the Parent’s rights to seek indemnification and
the Parent’s rights to rely on any of Seller’s or the Owners’ representations
and warranties made hereunder) to VNI or any Affiliate of the Parent. Upon any
such permitted assignment, the references in this Agreement to the Parent shall
also apply to any such assignee unless the context otherwise requires.
 
[SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT]
 


-33-

--------------------------------------------------------------------------------



Farwell Equity Partners, LLC




                                         By: /s/ David Marks
                                     David Marks, Managing Member






                                         OBLIO TELECOM, INC.




                                         By: /s/ David Marks
                                     David Marks, Chairman
 
                                     OBLIO TELECOM L.L.P.




                                    By: /s/ Radu Achiriloaie
                                       Achiriloaie, Partner

 
/s/ Sammy Jibrin  
                                                                                                                                                  
  Sammy Jibrin




/s/ Radu Achiriloaie 
                                                      Radu Achiriloaie


VENTURES-NATIONAL INCORPORATED




By: /s/ David Marks
David Marks, Chairman (As to Section 2.2 only)






 


 